Citation Nr: 1101232	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for memory loss, to 
include as secondary to herbicide exposure. 

2.  Entitlement to service connection for infertility, to include 
as secondary to herbicide exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD), lung disease, asthma and bronchitis, to include as 
secondary to herbicide exposure.

4.  Entitlement to service connection for respiratory disorder, 
claimed as chronic obstructive pulmonary disease (COPD), lung 
disease, asthma and bronchitis, to include as secondary to 
herbicide exposure.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose veins, 
right leg, to include as secondary to herbicide exposure.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose veins, 
left leg, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Dale Buchanan, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2008 rating decision (memory loss, 
respiratory disorder, varicose veins) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina and a March 2009 (infertility) rating decision of the RO 
in Nashville, Tennessee.  Jurisdiction over entire matter was 
transferred to the Nashville RO during the pendency of the 
appeal.

The Veteran testified before the undersigned in June 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 60 days in 
order to give him an opportunity to submit additional evidence, 
specifically a medical opinion.  The Veteran failed to submit any 
additional evidence. 

The issue of clear and unmistakable error (CUE) with 
February 2003 and June 2003 rating decisions, with respect 
to a service connection claim for a respiratory disorder, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

With respect to the Veteran's new and material evidence claims 
for varicose veins of the left and right legs, the Board notes 
that the Veteran now alleges these are secondary to herbicide 
exposure.  As such, the Veteran has essentially articulated a new 
theory of entitlement to service connection for these disorders.  
This theory of entitlement was not previously considered by VA 
adjudicators.  But in this regard, it is noted that, in Ashford 
v. Brown, 10 Vet. App. 120 (1997), the Court held that when a 
veteran attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new theory 
of causation does not itself constitute a new claim, obviating 
the necessity of presenting new and material evidence for that 
same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 
(2009) (holding that regardless of whether the RO first 
adjudicated a veteran's cervical spine disorder claim on both 
direct and secondary bases, his failure to timely appeal that 
denial now foreclosed adjudication on a direct basis without 
submission of new and material evidence to reopen)

Thus, the Veteran's new theory of secondary service connection 
must be considered on a new and material basis.  As such, the 
issues on appeal are correctly characterized as new and material 
issue claims.  

The issue of entitlement to service connection for respiratory 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his June 2010 personal hearing, which was prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his claim for whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for memory 
loss, to include as secondary to herbicide exposure.  

2.  The Veteran had service in the Republic of Vietnam during the 
Vietnam War, and exposure to Agent Orange is presumed.

3.  Infertility is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam; and, the competent 
and credible evidence of record fails to establish that the 
Veteran's infertility disorder manifested in service or is 
etiologically related to the Veteran's active service.  

4.  In a decision dated in July 2006, the RO denied a claim to 
reopen a service connection claim for a respiratory disorder 
based on the finding that the medical evidence did not 
demonstrate the claimed disorder was incurred in or caused by 
military service, to include exposure to herbicides; the Veteran 
did not appeal the July 2006 decision within one year of being 
notified.

5.  The evidence received since the July 2006 RO decision is new 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a respiratory disorder. 

6.  In a decision dated in July 2006, the RO denied service 
connection for varicose veins, right leg, based on the finding 
that the medical evidence did not demonstrate the claimed 
disorder was caused by military service; the Veteran did not 
appeal the July 2006 decision within one year of being notified.

7.  The evidence received since the July 2006 RO decision, when 
viewed by itself or in the context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for varicose veins, 
right leg. 

9.  In a decision dated in July 2006, the RO denied a claim to 
reopen a service connection claim for varicose veins, left leg, 
based on the finding that the medical evidence did not 
demonstrate the claimed disorder was incurred in or caused by 
service;  the Veteran did not appeal the July 2006 decision 
within one year of being notified.

9.  The evidence received since the July 2006 RO decision, when 
viewed by itself or in the context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for varicose veins, 
left leg.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for memory 
loss, to include as secondary to herbicide exposure have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  Infertility was not incurred in or aggravated by active duty 
service, nor may the disorder be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).



3.  The July 2006 rating decision, which denied the Veteran's 
claim to reopen a claim of entitlement to service connection for 
a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has been presented since the July 
2006 RO decision denying a claim to reopen service connection for 
a respiratory disorder; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The July 2006 rating decision, which denied the Veteran's 
claim of entitlement to service connection for varicose veins, 
right leg, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

6.  The evidence received subsequent to the July 2006 RO decision 
is not new and material, and the requirements to reopen a claim 
of entitlement to service connection for varicose veins, right 
leg, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).

7.  The July 2006 rating decision, which denied the Veteran's 
claim to reopen a claim of entitlement to service connection for 
varicose veins, left leg, is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

8.  The evidence received subsequent to the July 2006 RO decision 
is not new and material, and the requirements to reopen a claim 
of entitlement to service connection for varicose veins, left 
leg, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Memory

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative. 38 C.F.R. § 
20.204 (2010).

At his June 2010 hearing before the Board, the Veteran, through 
his attorney, stated that he was withdrawing the appeal as to the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for memory 
loss, to include as secondary to herbicide exposure.  The Board 
finds that the Veteran's statement indicating his intention to 
withdraw the appeal, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 
(1993).  The Veteran has withdrawn his appeal regarding this 
issue, and, hence, there remains no allegation of error of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is dismissed.

II.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board initially notes that the Veteran's VA treatment records 
contain references to his receipt of disability benefits and a 
copy of a social security disability intake form completed at his 
attorney's office.  The Veteran, however, did not specifically 
report to VA that there are Social Security Administration 
records that would be pertinent to his claims.  In Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted 
that 38 U.S.C.A. § 5103A did not require VA to obtain all medical 
records or all SSA disability records, only those that are 
relevant to the Veteran's claim.  The Court also stated that VA 
was not required to obtain records in every case in order to rule 
out their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records.  

Here, the Veteran himself did not identify any SSA records that 
would be relevant to his claims. Moreover, it is not at all clear 
that he did, in fact, apply for SSA disability insurance benefits 
or that, if he did so, there exist SSA records that would be 
relevant to his claims.  The Board, therefore, concludes that the 
record does not establish a reasonable possibility that there are 
such records that are relevant to these claims.  As such a Remand 
to obtain these records is not warranted.

With respect to his infertility claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in October 
2008 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in the same October 
2008 letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  Neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  As 
such, the Board determines that it may proceed with the evidence 
already associated with the claims file and a Remand to obtain 
any additional records is not required. 

Next, the Board acknowledges that a VA medical examination was 
not provided with respect to his claim.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
appellant's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by a appellant, in 
which case an examination may not be required).  

The Board concludes an examination is not needed with respect to 
this issue.  The Board notes that the Veteran's February 1971 
separation examination reflected a normal clinical evaluation.  
Moreover, evidence of his infertility is first demonstrated by 
treatment record in 2008, over 30 years following separation from 
service.  The Board has considered that the Veteran vague 
statements that he has suffered from infertility since service.  
However, as will be discussed in more detail below, the Board 
finds that the Veteran is not a credible historian.  Given the 
absence of evidence of chronic manifestations of infertility for 
several decades following separation from service, and no 
competent evidence of a nexus between service and his claim, a 
remand for a VA examination is simply not warranted.

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).



To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claim for a respiratory disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the Veteran's claims for varicose veins of the 
right and left legs, the notice letter provided to the Veteran in 
May 2008 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  He 
was informed that his claims for service connection had been 
denied because his service treatment records found no evidence of 
complaints or diagnosis and these conditions neither occurred in 
nor were caused by service.  He was told that he had to submit 
evidence that related to that fact.  Consequently, the Board 
finds that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the elements 
required to establish service connection for these claims that 
were found insufficient in the previous denial.  

The Board notes that VA examinations were not completed with 
respect to his varicose vein claims.  VA need not conduct an 
examination with respect to the claim of whether new and material 
evidence has been received to reopen previously denied claims of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.)

With respect to all claims, in June 2010, the Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See T. at 2.  Also, 
information was solicited regarding the onset of his infertility 
and whether he had an etiological opinion establishing a link 
between his military service and his infertility.  See T. at 22-
24.  Similar information was solicited regarding his varicose 
veins claims. See T at 21-22.  Therefore, not only were the 
issues "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Rather, as noted above, the record was held open 
to permit the Veteran the opportunity to submit supporting 
medical evidence.  T. at 24.  However, no such evidence was 
received.  Under these circumstances, nothing gave rise to the 
possibility that evidence had been overlooked with regard to the 
appellant's claims.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical 
evidence has been obtained in order to make adequate 
determinations as to these claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

III.  Service Connection- Infertility 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address the Veteran's contentions that his 
infertility disorder is due to his exposure to herbicides during 
his active service in Vietnam.  In this regard, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
Ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's 
lymphoma, Parkinson's disease, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed to 
an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not for 
application.  Service connection is only warranted on this basis 
for a specific list of diseases set forth under 38 C.F.R. 
§ 3.309(e).  As the Veteran's claimed infertility is not among 
those listed under 38 C.F.R. § 3.309(e) an award of presumptive 
service connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
infertility disorder and in-service herbicide exposure or to any 
other incident of active service, as will be discussed below. 

The available service treatment records do not reflect complaints 
or treatment related to infertility.  Although service treatment 
records reflect treatment for mental health issues, an upper 
respiratory infection, asthma and bronchitis, his vision, and 
headaches, treatment associated with infertility is not 
demonstrated.  A February 1971 separation examination reflected 
normal clinical evaluations of all evaluated body parts and 
systems.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not support the conclusion that any current 
infertility disorder is causally related to active service for 
the reasons discussed below.
	
	Post-service evidence does not reflect symptomatology associated 
with infertility for several decades following separation from 
service.  Specifically, complaints and treatment associated with 
infertility were first demonstrated in an April 2008 semen 
analysis report. Therefore, the medical evidence does not reflect 
continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to his infertility for several decades, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms with respect to this disorder.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is 
competent to state that he has experienced infertility since 
active service.  He is clearly competent to state that he and his 
wife unsuccessfully tried to have children.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).   However, the reasons for his not 
having children could be numerous and not necessarily tied to his 
present sperm count.  The fact that a 2008 laboratory study 
showed a non-existent sperm count supports the notion that 
medical testing is necessary to determine whether or not the 
Veteran is infertile.  Put another way, the determination of 
infertility versus difficulty conceiving a child is that the 
former requires a quantifiable measurement of sperm, which the 
Veteran is incapable of performing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer.").  

Thus, assuming arguendo that the Veteran is competent to state 
that he has been infertile since service, the Board finds that 
the Veteran's reported history of continued symptomatology since 
active service, while competent, is nonetheless not credible.  
The Board initially notes that the Veteran has offered vague 
assertions regarding the continuity of his infertility.  When 
questioned at his BVA hearing  how old he was when he first 
learned of his infertility or looked into the issue, he testified 
that he could not remember.  See  T. at 22-23.  

The Board emphasizes the multi-year gap between discharge from 
active duty service (1971) and initial reported symptoms and 
diagnosis as early as 2008, over 30 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  Coupled with 
his personal testimony, which the undersigned found to be aloof 
and purposefully vague, the Board assigns no probative value to 
the Veteran's purported diagnosis of, and treatment for, 
infertility in service or shortly thereafter.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral 
testimony, a hearing officer may properly consider the demeanor 
of the witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the [V]eteran."); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance").  Simply put, the 
Board does not find the Veteran to be a credible historian.

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
infertility disorder to service, despite his contentions to the 
contrary.  No medical professional has established a relationship 
between this disorder and active duty.   Moreover, the Board 
notes once again that the record was held open for 60 days, 
following his June 2010 BVA hearing in order to allow the Veteran 
the opportunity to submit a medical opinion establishing this 
etiological link.  No such evidence was submitted.

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed infertility disorder and 
active duty service.  The Board reiterates that he is competent 
to report symptoms as they come to them through his senses.  
However, an infertility disorder is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for an infertility disorder and there is no doubt to 
be otherwise resolved.  As such, the appeal is denied.

IV.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  



VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement 
to service connection for varicose veins of the left leg and a 
respiratory disorder in December 2001.  The RO, in February 2003 
denied the Veteran's claim for left leg varicose veins, in 
pertinent part, based on a finding that there was no evidence 
that the Veteran had varicose veins in service or for many years 
later, and that there was no link between the disorder and 
military service.  His claim for a respiratory disorder was 
denied on the basis that there no medical evidence which 
supported the conclusion that this disorder was associated with 
herbicide exposure.  The Veteran did not appeal that decision 
within a year, and it became final.   

The Veteran filed a claim to reopen in May 2003 with respect to 
these issues.  In June 2003, the RO denied his claim for varicose 
veins of the left leg on the basis that the Veteran had yet to 
submit competent medical opinion relating his disorder to 
service.  His respiratory claim was similarly denied not reopen 
on the basis that he had failed to establish a link between his 
respiratory disorder and service and/or herbicide exposure. The 
Veteran did not appeal that decision within a year, and it became 
final.  

The Veteran filed claims for varicose veins of the left leg and a 
respiratory disorder once again in January 2006.  He additionally 
filed a claim for varicose veins of the right leg at that time.  
The RO, in July 2006 denied the Veteran's claims for varicose 
veins of the left leg and a respiratory disorder because new and 
material evidence had not been demonstrated.  His claim for 
varicose veins of the right leg was denied on the basis that 
although there was current treatment for this disorder, there was 
no objective medical evidence which showed this disorder was 
caused by his military service.  The evidence of record at the 
time of the July 2006 rating decision included service treatment 
records, VA treatment records, and private treatment records.  He 
did not timely appeal that decision and it became final.   
38 C.F.R. § 20.1103.

The Veteran filed claims of entitlement to service connection for 
varicose veins of the right and left legs, and a respiratory 
disorder in May 2008.  In October 2008, the RO denied the 
Veteran's claims on the basis that new and material evidence had 
not been demonstrated.  He appealed. 

Respiratory Disorder 

In regards to his claim for a respiratory disorder, the evidence 
added to the record since the July 2006 RO decision, includes VA 
treatment records, private treatment records, and testimony 
provided at a June 2010 BVA hearing. 

The Board finds that the pertinent evidence, received subsequent 
to the July 2006 RO decision, includes testimony from the June 
2010 BVA hearing containing competent statements from the Veteran 
as to the continuity of respiratory symptomatology since service.  
As service treatment records show that he was seen for 
respiratory issues, a reasonable possibility of substantiating 
his claim for a respiratory disorder is raised.

The Board finds that the evidence submitted since the July 2006 
RO decision is new in that it was not associated with the claims 
folder prior to the July 2006 RO decision and material because it 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.  Therefore, his respiratory claim will be reopened and 
remanded as discussed in the Remand portion of this decision.

Varicose Veins- Right and Left Legs

With regard to the Veteran's varicose vein claims, however, the 
Board finds that new and material evidence has not been submitted 
since the last final rating decision.  The evidence of record at 
the time of the last final rating decision in July 2006 consisted 
of service treatment records, VA treatment records and private 
treatment records.  The RO essentially determined that the 
Veteran had yet to provide competent medical evidence that 
established that his current varicose veins of the right and left 
legs were caused by service. 

The evidence added to the record since the last final rating 
decision includes VA and private treatment records documenting 
continued treatment for these disorders.  While "new", the 
evidence is not material because it does not relate to the 
etiology of the varicose veins.

The new evidence provided since the last final rating decision 
additionally includes the Veteran's personal statements and 
testimony asserting a relationship between his disorders and 
service.  This evidence is essentially a repetition of the 
arguments proffered when his claims were previously considered.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony 
that is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not new 
evidence).  The Board does recognize however, that the Veteran is 
now additionally alleging that these disorders are associated 
with herbicide exposure.  However, this new etiological theory is 
not supported by medical evidence, but rather just conjecture. 

	The Board has also considered the Veteran's contentions on his 
June 2009 substantive appeal that his varicose veins were caused 
by standing long periods of time in the service; he generally 
cited to the Mayo Clinic website.  The Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996). However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that the cited text does not appears to meet the 
standard set forth in Wallin because it does not delve into an 
association between the Veteran's service and his currently 
diagnosed myocarditis.  These articles and excerpts proffered by 
the Veteran are not regarded as helpful as not one of them 
applies the specific facts to this specific case.  Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The cited text is therefore 
immaterial.

The lay statements proffered by the Veteran cannot be considered 
material as to the crucial medical question presented, whether 
service caused the Veteran's varicose veins of the right and left 
legs.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons, such as the Veteran, are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108.'  The Board is clearly aware of the relaxed 
standard that has developed over the recent years with respect to 
accepting lay evidence in lieu of a medical opinion.  However, 
the Board is equally aware of no Court decision that has 
overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which does not require new and material evidence as 
to each previously unproven element of a claim.  It was indicated 
that it would be illogical to require that a claimant submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would force the 
veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).

Unlike Shade, the Board has not failed to properly apply 38 
C.F.R. § 3.156(a) to the evidence presented in the current claim 
to reopen.  Here, as noted in detail above, new evidence of 
record was not found to be material as it did not relate to an 
unestablished fact necessary to substantiate the claim.  Evidence 
previously of record failed to relate the Veteran's varicose 
veins to his active service.  The newly submitted evidence of 
record, while showing treatment for current treatment for 
varicose veins still failed to show that the Veteran suffered 
from varicose veins in service or that his varicose veins were 
otherwise related to his active service.  When considering newly 
submitted evidence in conjunction with the evidence previously of 
record, the Board has not required the Veteran to submit evidence 
as to each previously unproven element of his claim.  

Additionally, the concurring opinion in the Shade decision 
specifically pointed out that if evidence supporting the claim is 
insufficient to trigger the duty to assist when old and new 
evidence is considered together, then the new-and-material 
standard has not been met and the claim should not been 
reopened.  It was further noted that reopening a claim only to 
deny it without providing assistance would be a hollow, technical 
decision and that there was no reason to expend agency resources 
on a semantic determination that is not tied to a meaningful 
procedural duty.  In this case, the Board notes that evidence 
supporting the Veteran's claim is insufficient to trigger the 
duty to assist under VCAA.



ORDER

The claim for whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for memory 
loss, to include as secondary to herbicide exposure is dismissed 
without prejudice.

Service connection for infertility, to include as secondary to 
herbicide exposure, is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a respiratory disorder, claimed as chronic 
obstructive pulmonary disease (COPD), lung disease, asthma and 
bronchitis, to include as secondary to herbicide exposure has 
been received, to this extent, the appeal is granted.

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for varicose veins, right leg, to include as secondary 
to herbicide exposure is denied.

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for varicose veins, left leg, to include as secondary 
to herbicide exposure is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Respiratory Disorder-  Service treatment records reflect that the 
Veteran sought treatment a cold and congestion in August 1968.  
He was hospitalized in October 1969 for complaints of coughing 
with an upper respiratory infection. He was diagnosed with asthma 
with bronchitis.  His February 1971 separation examination 
revealed a normal clinical evaluation of his lungs and chest.  

Post-service records reflect that the Veteran sought treatment 
for wheezing in August 1978.  A chest x-ray completed at that 
time reflected normal findings.  The Veteran complained of pain 
in his chest in August 1989, a chest x-ray completed at that time 
reflected normal findings.  A mild obstructive ventilatory defect 
was noted on a September 1983 sprirometry testing report.  The 
Veteran was hospitalized in May 2000.  He was diagnosed with 
respiratory distress, acute bronchitis, chronic obstructive 
pulmonary disease exacerbation, CO2 retention and respiratory 
acidosis, and dyspepsia at that time.  The Veteran testified at 
his June 2010 BVA hearing that suffered from breathing problems 
since service.  See T. at 7. 

Based on documentation of some treatment in service, and current 
treatment for his disorder, along with allegations of continuity 
of symptomatology, the Board finds that a remand of the claim of 
service connection for a respiratory disorder is necessary.  38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to evaluate the relationship 
between his respiratory disorder and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that 
any current respiratory disorder had its 
onset during the Veteran's active service 
or is otherwise is causally related to his 
service.  The examiner should discuss the 
August 1968 and October 1969 service 
treatment records, the Veteran's 
assertions that he has suffered from a 
respiratory disorder since service, and 
the first documented diagnosis of a 
respiratory disorder in 2000.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


